         Case 4:20-cv-01327-KGB Document 11 Filed 05/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KIRSTEN CRATTY                                                                        PLAINTIFF

v.                               Case No. 4:20-cv-01327 KGB

STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY                                                       DEFENDANT

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 10).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice.

       It is so ordered this 3rd day of May, 2021.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
